Citation Nr: 1712206	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  09-29 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for back and neck bone spurs.

2.  Entitlement to service connection for neuropathy of the right lower extremity.

3.  Entitlement to service connection for neuropathy of the left lower extremity.

4.  Entitlement to service connection for psoriasis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board previously considered the issues on appeal in June 2011, September 2014, and June 2016.  The June 2011 Board remand requested VA examinations for the Veteran's spine and skin disabilities, whereas the September 2014 Board remand instructed the RO to obtain VA addendum opinions regarding those same disabilities.  VA obtained such opinions in June 2015 and July 2015.  Thereafter, in March 2016, the Board sent a letter to the Veteran, informing him that the Veterans Law Judge who conducted the September 2010 Board hearing was no longer employed at the Board.  In that same letter, the Board advised the Veteran of his right to have a second hearing before the Veterans Law Judge who would decide his case.  Soon after, the Veteran indicated that he wanted a new Board hearing.  Accordingly, in June 2016, the Board remanded for a new hearing to be scheduled.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing held in December 2016.  Transcripts of that and the prior September 2010 Board hearings are of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Back and Neck

The Veteran seeks service connection for back and neck disabilities.  See December 2006 application for benefits.  The medical evidence shows a diagnosis of degenerative joint and disc disease involving the cervical, thoracic, and lumbosacral spines, with minimal kyphoscoliosis involving the upper thoracic spine.  See, e.g., VA examinations from December 2007 and July 2011.

The Veteran believes that his spine disability is related to his service as a welder.  See August 2013 statement; December 2016 Board hearing transcript at 5-8.  He has stated that this job required heavy lifting, to include of oxyacetylene tanks, resulting in back strains and aches.  He reportedly learned to put up with the pain.  He also stated that having to work in a bent down position for hours also put excess strain on his back.  Id.  He also recounted an event in which he had to carry, load, and unload bottles of oxygen and acetylene.  See August 2013 statement.  In an April 2013 statement, a fellow service member recalled that event, adding that, the next morning, the Veteran could not get out of bed because of how much his back hurt.

The Veteran has also reported a history of back pain since service.  See December 2016 Board hearing transcript at 7-8.  He reported having sought treatment for his back within a month or so after service and stated that he has tried various treatment alternatives over the years.  These include chiropractic therapy and acupuncture.  Id.

In a November 2010 statement, a chiropractor indicated that he had provided the Veteran with chiropractic spinal adjustments to correct and reduce his vertebral subluxations.  The chiropractor opined that, based on the Veteran's description of his military service, it is reasonably possible that his back pain may have originated in service.  In a statement also dated November 2010, a different treatment provider, Dr. MJC, also opined that the Veteran's arthritis of the spine is more likely than not related to the Veteran's military service.  In a January 2013 statement, a third treatment provider opined that the Veteran's initial spine injury could have been sustained during military service as a result of lifting a heavy object.

Neurological Disability of the Lower Extremities

The Veteran also seeks service connection for a neurological disability of the lower extremities, claimed as neuropathy.  See November 2007 statement.  A March 2008 VA examination of the Veteran's peripheral nerves shows diagnoses of moderate peripheral neuritis involving both lower extremities and bilateral L4 and L5 radiculopathy.  The examiner opined that the peripheral neuritis was likely related to chronic alcohol intake, whereas the radiculopathy was likely related to degenerative joint and disk disease involving the lumbosacral spine.  

Psoriasis

The Veteran seeks service connection for psoriasis.  See December 2006.  The medical evidence shows a diagnosis of psoriasis.  See, e.g., July 2011 VA examination; August 2013 DBQ.  A July 2011 statement from a treatment provider, Dr. NA, reflects that the Veteran also has psoriatic arthritis.

The Veteran has stated that he had skin symptoms in service.  See December 2016 Board hearing transcript at 12-15; see also April 2013 statement from fellow service member.  Specifically, he testified that symptoms would break out on his knees and elbows.  Id.  He explained that symptoms would come and go, and he would apply powder and Noxzema.  Id.  As to post-service symptoms, he indicated that these would come and go, and that around 10-12 years ago symptoms exacerbated, extending to other parts of his body, such as his back and buttocks.  Id.

The Veteran has put forward two theories as to the etiology of his psoriasis.  First, that the psoriasis is related to anti-malarial treatment received in service.  See statement received January 20, 2016.  Second, he contends that the psoriasis is related to exposure to Agent Orange and substances such as benzene, gasoline (which he used to clean his hands and arms), lead, smoke from burning tires and battery acid (the Veteran recalled an event in which he got battery acid in his eyes).  See statement received in December 27, 2011; December 2016 Board hearing transcript at 12-15.  

In a November 2010 statement, the Veteran's dermatologist, Dr. DMS, stated that the Veteran reported anti-malarial treatment in service.  The author further stated that the anti-malarial drug Chloroquine has been associated with psoriasis, as shown in the medical literature.  In a statement also from November 2010, a different provider, Dr. MJC, explained that the Veteran's exposure to Agent Orange could have resulted in a suppression of his immune system, adding that his history of skin rashes, eczema, and psoriasis could be attributed to anti-malarial treatment.  

July 2011 VA Examination & September 2014 Board Remand

In July 2011, two VA examiners issued opinions as to the etiology of the Veteran's claimed disabilities.  Both examiners opined that the Veteran's disabilities were not related to service, but did not provide an adequate rationale.  In September 2014, the Board found that the opinions were inadequate and remanded for new opinions.

With regard to both disabilities, the Board specifically asked the examiners who conducted the July 2011 VA spine and skin examinations to review the positive nexus opinions from private treatment providers, as well as the March 2013 lay statement from a fellow service member (indicating that the Veteran injured his back and had skin symptoms in service), and provide a statement as to whether that evidence changed their previous opinions in any way.  With regard to the private medical opinions, the examiners were asked to provide specific reasons for any disagreement, which reasons should be supported by citation to medical literature and/or specific evidence of record.  In addition, the skin examiner was asked to consider the Veteran's exposure to Agent Orange and his report of being given anti-malarial drugs, and to comment on whether the medical literature documents a causal association between anti-malarial drugs and psoriasis.  Meanwhile, the spine examiner was reminded that simply stating that there was no evidence of a spine disability in service is not a sufficient rationale for a negative nexus opinion.  With regard to the claimed neurological disability, the spine examiner was asked to indicate whether the Veteran's reported symptoms of pain and tingling in his legs and feet are the result of his bilateral radiculopathy or are related to his peripheral neuritis due to chronic alcohol intake.

2015 VA Examinations

In a June 2015 VA opinion, the VA examiner who conducted the July 2011 VA skin examination opined that the Veteran's claimed skin disability is less likely than not related to service, to include herbicide exposure and anti-malarial treatment.  The examiner noted that the Veteran's separation examination (as well as a January 1984 VA examination) was silent for a history of skin rash and antimalarial treatment.  Ultimately, the examiner stated she could not resolve this issue without resort to mere speculation, as there was no documented evidence of malaria or treatment for malaria in service or in the period immediately following service.

In a July 2015 VA opinion, the VA examiner who conducted the July 2011 VA spine examination opined that the Veteran's current neck and back conditions are likely related to aging and degenerative process and not likely related to his active military service.  The examiner noted that treatment records from service or shortly after service revealed no documentation of any symptoms or chronic conditions related to the Veteran's spine.  With regard to the March 2013 lay statement from a fellow service member, the examiner stated that it alluded to an isolated back pain, which was as likely as not related to an acute back strain.  

In August 2015, the VA spine examiner issued an opinion with regard to the claimed neurological disability.  He opined that the Veteran's reported symptoms of pain and tingling in his legs and feet are the combined result of both his bilateral radiculopathy and peripheral neuritis (associated with chronic alcohol intake).

Discussion

Another remand is necessary for the following reasons.

With regard to the June and July 2015 VA opinions, the Board finds that they do not fully comply with the September 2014 remand directives.  Specifically, the examiners did not show adequate consideration of the positive nexus opinions or the Veteran's lay statements of symptoms since service.  Rather, they relied on the absence of documented evidence.  Furthermore, the examiners did not provide a clear medical basis for their conclusions.  

With regard to the claimed skin disability, the examiner ruled out a nexus between current symptoms and anti-malarial medication based on the absence of evidence of either malaria or anti-malarial treatment.  The examiner, however, did not discuss whether the medical literature supports such a causal relationship, as requested by the September 2014 Board remand.  Similarly, the examiner did not take into account the Veteran's report of taking anti-malarial medication in service.  In this regard, the Board notes that a review of service treatment records shows a February 6, 1968, handwritten entry that appears to indicate that the Veteran received malaria medication in December 1967.  See service treatment records received November 21, 1984, at 32.  

With regard to the spine, the VA examiner did not consider the physically demanding nature of his military occupational specialty and whether the overall wear and tear of having to lift heavy objects and work in a crooked position could have contributed to the development of the Veteran's spine disabilities later in life.  

The issue of service connection for a neurological disability is inextricably intertwined with the issue of service connection for a spine disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Although there is already evidence that the Veteran's radiculopathy is related to his claimed spine disability, the Board finds that an adequate nexus opinion is not of record with regard to the etiology of his peripheral neuritis.  The March 2008 VA examination shows a diagnosis of peripheral neuritis, as likely as not related to chronic alcohol intake.  The examiner, however, did not provide a rationale for this opinion.  On remand, VA should obtain a VA opinion as to etiology of the peripheral neuritis. 

Adequate opinions are not of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The June/July 2015 VA opinions do not fully comply with the September 2014 Board remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Another remand is therefore necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file, including a copy of this remand, to the individual who authored the June 2015 VA opinion on the etiology of the Veteran's skin disability.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report.

The examiner should respond to the following:

(a)  Is the Veteran's current skin disability as least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  In responding to this question, the examiner should:

(1)  Accept the Veteran's lay statements that he experienced skin symptoms in service and intermittently since service.  

(2)  Address the Veteran's contention that his skin disability is related to (i) anti-malarial treatment, (ii) presumed herbicide exposure and (iii) exposure to substances such as benzene, gasoline (which he used to clean his hands and arms), lead, smoke from burning tires, and battery acid.

(3)  Review a February 6, 1968, handwritten entry in the Veteran's service treatment records that appears to indicate that the Veteran received malaria medication in December 1967.  See service treatment records received November 21, 1984, at 32.  If the examiner disagrees with the Board's interpretation of this entry, he or she should provide reasons for the disagreement.

(4)  Discuss the available positive nexus opinions from private treatment providers.  See above.  If the examiner disagrees with any of those opinions, he or she should provide a clear medical explanation for why he or she disagrees with the private provider.

The examiner should explain the reasons for any opinion offered.  The examiner must consider lay reports from the Veteran along with pertinent medical evidence, including medical literature submitted by him.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

2.  Forward the claims file, including a copy of this remand, to the individual who authored the July 2015 VA opinion on the etiology of the Veteran's spine disability.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report.

The examiner should respond to the following:

(a)  Is the Veteran's current spine disability as least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  In responding to this question, the examiner should:

(1)  Accept the Veteran's lay statements that he experienced back symptoms (described as strain, ache, and pain) in service and since service, and that he sought treatment shortly after separation from service.  Also accept the Veteran's description of his duties as a welder and his report of lifting heavy objects (such as steel plates and tanks) and having to work in a bent-down position for long stretches of time.

(2)  Address the Veteran's contention that his spine disability is related to the physical demands of his service as a welder, including the cumulative wear and tear of having to lift heavy objects and work in a bent-down position for long stretches of time.

(3)  Discuss the available positive nexus opinions from private treatment providers.  See above.  If the examiner disagrees with any of those opinions, he or she should provide a clear medical explanation for why he or she disagrees with the private provider.

The examiner should explain the reasons for any opinion offered.  The examiner must consider lay reports from the Veteran along with pertinent medical evidence, including medical literature submitted by him.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

3.  Forward the claims file, including a copy of this remand, to the appropriate VA examiner for opinion on the etiology of the Veteran's neurological disability of the lower extremities.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report.

The examiner should respond to the following:

(a)  For any current neurological disability of the lower extremities, is it as least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  In answering this question, the examiner should:

(1)  Note that the evidence shows diagnoses of radiculopathy and peripheral neuritis.  

(2)  Consider whether any current neurological disability of the lower extremities is related to presumed herbicide exposure in service.  

(3)  Accept the Veteran's lay statement that he experienced bilateral leg pain in service and that he did some welding in the water (he alluded to working on bridges).  See December 2016 Board hearing transcript at 10-11.

(4)  Consider the Veteran's suggestion that his neurological disability of the lower extremities could be related to working with his legs in the water.

The examiner should explain the reasons for any opinion offered.  The examiner must consider lay reports from the Veteran along with pertinent medical evidence, including medical literature submitted by him.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

4.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




